Citation Nr: 0123544	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to October 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision by the Philadelphia, Pennsylvania RO, which denied 
service connection for a psychiatric disability.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The veteran contends that he suffers from a psychiatric 
disability as a result of his military service.  
Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the National Personnel Records 
Center (NPRC).  In cases where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence."  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  In this regard, the 
record reveals that the veteran has not been advised that he 
may present evidence to substitute for the absent service 
medical records.

The Department of Veterans Affairs adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in fire-related cases.  A non-exhaustive list of 
documents follows which may be substituted for service 
medical records in this case: statements from service medical 
personnel, "buddy" certificates or affidavits, state or 
local accident and police reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) and 4.29(b) (October 6, 1993) previously 
numbered as 4.06 and 4.07.

Furthermore, the veteran stated that he was treated at the 
Wernersville State Hospital in Pennsylvania between July 1967 
and October 1972.  Upon review of the claims file, the Board 
notes that an attempt to obtain these records has not been 
undertaken.  Likewise, the veteran stated that he has also 
received treatment at the Lebanon, Pennsylvania, VA Medical 
Center (VAMC) since 1967.  However, upon review of the claims 
file, the only treatment records from this facility are dated 
December 1981 through February 1982 and May 2000 through 
September 2000.  The Board notes that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the above-mentioned records must be associated 
with the file before further review of the veteran's claim 
may be undertaken.

In addition, in an undated statement submitted by the 
veteran, he stated that he receives Social Security 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has made it clear that Social 
Security records are relevant to claims for disability 
compensation and that not only the decision of that agency 
but also the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Although Social Security records are usually 
relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits. 

The Board also notes that the veteran has not undergone a VA 
examination in conjunction with this appeal.  Therefore, the 
Board deems it necessary to schedule the veteran for a VA 
psychiatric examination in order to determine the nature and 
etiology of any currently diagnosed psychiatric disability.  
All outstanding medical records should be obtained prior to 
the examination.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should advise the veteran that 
he may submit alternate forms of evidence 
as a substitute for his service medical 
records including, but not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.

3.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his 
psychiatric disability since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all previously unobtained medical 
records, particularly treatment records 
from the Lebanon, Pennsylvania VAMC since 
1967 and medical records from the 
Wernersville State Hospital.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claim.

4.  The RO should contact the SSA in 
order to obtain copies of all medical 
records considered in the granting the 
veteran disability benefits.  All records 
obtained should be associated with the 
claims file.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination in order to ascertain the 
nature and etiology of any psychiatric 
disability, if demonstrated.  The 
examiner should thoroughly review the 
claims folder and a copy of this Remand 
in conjunction with the examination, and, 
express an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disability resulted 
from the veteran's military service.  The 
examiner should provide supporting 
rationale for all opinions expressed.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  This should include the 
address to which the notice was sent.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




